The majority in this case reverses the trial court's decision and enters judgment for third party defendant-appellant, Grange Guardian Insurance Co. I respectfully dissent.
The threshold issue in this case is not whether the insurance contract at issue is ambiguous. There is no question that the contractual language, concerning the "delivery" exclusion to coverage, could be clearer. However, the real issue in this case is the following question raised by the language in that contract: what physical activities constitute "retail or wholesale delivery, including * * * newspaper * * * *Page 758 
delivery" for purposes of the exclusion of coverage under that contract?
The trial court chose to construe that definitionless exclusionary provision "liberally against the insurer and in favor of the insured." The majority sees no ambiguity and elects to apply a sweeping definition to the word "delivery." The majority takes the view that "the term `delivery' should be construed to include all work-related activity engaged in by an insured, whose primary work-related responsibility is as a delivery driver, in the course of his or her working day." This definition is overly broad. The obvious purpose of the "delivery" exclusion in an automobile insurance contract is to preclude coverage from accidents arising from the increased opportunities for accidents caused by the stop-and-go, in-and-out of traffic actions that are an integral part of the delivery process. Quantifying this risk is difficult, at best. Therefore, this risk is contractually excluded. The majority's definition goes far beyond the "delivery" risks involved in the actual physical delivery process to "all work-related activity." Indeed, under the majority's analysis, appellee Eckmeyer would not be covered by his insurance if he was involved in an accident on his way to a gas station on a work day morning to buy gas or put air in his tires in anticipation of making his deliveries later that afternoon because such otherwise normal preparatory actions for other drivers would be "work related" to Eckmeyer. Logically, such incongruous result could not be the purpose of the "delivery" exclusion in the insurance contract at issue.
The word "delivery" should be given its common meaning. The word "deliver" means to take and hand over to or leave for another. Webster's Ninth New College Dictionary (1983) 336. Thus, the key to making a "delivery" is the physical act of handing it over to or leaving it for the recipient. This action, pulling up to people's newspaper boxes, is the physical part of the delivery process that sets delivery people, like Eckmeyer, apart from the rest of the general automobile operators on the road. Hence, it is the physical involvement in this actual door-to-door or paper box-to-paper box activity that logically falls within the contractual "delivery exclusion."
Merely picking up a helper (as in this case), gasoline, tires or even lunch should not be included within the definition of "delivery," even though some or all of the those activities (undertaken by non-delivery drivers as well) may, in the case of a delivery driver, be "work related." To hold otherwise, would hold delivery drivers, when not directly engaged in the actual physical delivery process, to a different standard than the driving public at large. If this is the insurance company's intent, the company should clearly, expressly define "delivery" in its contract to exclude such pre-delivery, preparatory actions.
This case is readily distinguishable from the facts in Shuback v. StateAuto. Mut. Ins. Co. (Dec. 6, 1999), Mahoning App. No. 97-CA-176, unreported, 1999 *Page 759 
WL 1138563 cited by the majority. In Shuback, the court found that a person was still engaged in the business of delivering an automobile out of town when he was returning from an out of town location to his place of origin. In that case, the delivery driver was literally still on his actual delivery route, which began when he left with the delivery vehicle and did not end until he returned. In Schuback, the delivery process started when the driver left with the vehicle he was delivering. In this case, Eckmeyer's delivery route began when he started dropping off newspapers. Eckmeyer was not engaged in the physical delivery process on his actual deliveryroute when the accident occurred.
For the reasons stated above, the trial court was correct in finding that Eckmeyer's accident did not occur during the "delivery" of newspapers for purposes of the insurance exclusion provision in the subject contract. I would respectfully affirm the trial court's decision.